Filed 04/06/19                                                  Case 19-21640                                                                     Doc 18
                                                  United States Bankruptcy Court
                                                 Eastern District of California
    In re:                                                                                                     Case No. 19-21640-B
    Debora Leigh Miller-Zuranich                                                                               Chapter 13
             Debtor
                                                     CERTIFICATE OF NOTICE
    District/off: 0972-2                  User: admin                        Page 1 of 1                          Date Rcvd: Apr 04, 2019
                                          Form ID: 309I                      Total Noticed: 9

    Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
    Apr 06, 2019.
    db             +Debora Leigh Miller-Zuranich,    9369 Newington Way,   Elk Grove, CA 95758-4440
    22704221       +Alameda County Tax Assessor,   Henry C Levy Treasurer Collector,    1221 Oak St Room 131,
                     Oakland CA 94612-4223
    22704219       +Crystal Shores East Association,    PO Box 5311,   Incline Village NV 89450-5311
    22704220        FCI Lender Services INC,   PO Box 27370,    Aneheim CA 92809-0112
    22704217       +Tellone Financial,   6200 E Canyon Rim Rd Suite 201,    Anaheim Hills CA 92807-4315

    Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
    tr             +E-mail/Text: bnc@jpj13trustee.com Apr 05 2019 03:31:36     Jan P. Johnson,    PO Box 1708,
                     Sacramento, CA 95812-1708
    smg             EDI: EDD.COM Apr 05 2019 07:13:00     Employment Development Department,
                     Bankruptcy Group, MIC 92E,   PO Box 826880,   Sacramento, CA 94280-0001
    smg             EDI: CALTAX.COM Apr 05 2019 07:13:00     Franchise Tax Board,   PO Box 2952,
                     Sacramento, CA 95812-2952
    22704218       +E-mail/Text: collect@washoecounty.us Apr 05 2019 03:31:52     Washoe County Tax Assessor,
                     1001 E 9th St,   Reno NV 89512-2845
                                                                                                 TOTAL: 4

                 ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
    22704222          Hall Mortgage Fund LP
                                                                                                                        TOTALS: 1, * 0, ## 0

    Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
    USPS regulations require that automation-compatible mail display the correct ZIP.

    Transmission times for electronic delivery are Eastern Time zone.


    I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
    shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
    Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
    Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
    by the bankruptcy rules and the Judiciary’s privacy policies.
    Date: Apr 06, 2019                                            Signature: /s/Joseph Speetjens

    _

                                          CM/ECF NOTICE OF ELECTRONIC FILING

    The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
    system on April 4, 2019 at the address(es) listed below:
    NONE.                                                                                       TOTAL: 0
Filed 04/06/19                                                                Case 19-21640                                                                               Doc 18
        Information to identify the case:
        Debtor 1                 Debora Leigh Miller−Zuranich                                                Social Security number or ITIN   xxx−xx−6813

                                 First Name   Middle Name     Last Name                                      EIN      46−6330088
        Debtor 2                                                                                             Social Security number or ITIN _ _ _ _
        (Spouse, if filing)
                                 First Name   Middle Name     Last Name                                      EIN      _ _−_ _ _ _ _ _ _
        United States Bankruptcy Court        Eastern District of California
                                                                                                             Date case filed for chapter 13: 3/18/19
        Case number:          19−21640 − B − 13J


                                                                                                                                                                12/15

        Official Form 309I
         Notice of Chapter 13 Bankruptcy Case

        For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
        been entered.
        This notice has important information about the Case for creditors, debtors, and trustees, including information about
        the meeting of creditors and deadlines. Read both pages carefully.

        The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
        from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
        deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
        otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
        may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
        Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §1328(f)
        must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have their debt
        excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
        information.)
        To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
        through PACER (Public Access to Court Electronic Records at www.pacer.gov).


        The staff of the bankruptcy clerk's office cannot give legal advice.

        To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
        Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
        filed with the court.
        Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
        a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
        with the court.

                                                         About Debtor 1:                                                  About Debtor 2:
        1. Debtor's full name                            Debora Leigh Miller−Zuranich

        2. All other names used in the
           last 8 years
                                                         aka Debora Leigh Miller, dba Joseph J. Miller Living Trust
                                                         dated October 8, 2007

                                                         9369 Newington Way
        3. Address                                       Elk Grove, CA 95758
                                                         Debora Leigh Miller−Zuranich                                     Contact phone: 916−952−0116
        4. Debtor's  attorney
           Name and address
                                                         9369 Newington Way
                                                         Elk Grove, CA 95758

        5. Bankruptcy trustee                            Jan P. Johnson                                                   Contact phone: 916−239−6666
             Name and address                            PO Box 1708
                                                         Sacramento, CA 95812

        6. Bankruptcy clerk's office                                                                                      Hours: M−F 9:00 AM − 4:00 PM
             Documents in this case may be filed                                                                          www.caeb.uscourts.gov
             at this address. You may inspect all        Robert T Matsui United States Courthouse
             records filed in this case at this office   501 I Street, Suite 3−200                                        Phone: (916) 930−4400
             or online at www.pacer.gov.                 Sacramento, CA 95814
                                                                                                                          Date: 4/4/19
                                                                                                                                For more information, see page 2



        Official Form 309I Notice of Chapter 13 Bankruptcy Case                                                                                                  page 1
Filed 04/06/19                                                                    Case 19-21640                                                                                                        Doc 18
        Debtor Debora Leigh Miller−Zuranich                                                                                                          Case number: 19−21640 − B − 13J

        7. Meeting of creditors                      April 25, 2019 at 09:00 AM                                                    Location:

            Debtors must attend the meeting The meeting may be continued or adjourned to a later date.                             Robert T Matsui United States
            to be questioned under oath. In a If so, the date will be on the court docket.                                         Courthouse, 501 I Street, Room 7−B,
            joint case, both spouses must                                                                                          7th Floor, Sacramento, CA
            attend. Creditors may attend, but
            are not required to do so.                                                                                             Debtors are required to bring government
                                                                                                                                   issued photo identification and proof of social
                                                                                                                                   security number to the meeting.

        8. Deadlines                                 Deadline to file a complaint to challenge                                     Filing Deadline: 06/24/2019
                                                     dischargeability of certain debts:
            The bankruptcy clerk's office      You must file:
            must receive these documents
            and any required filing fee by the        • a motion if you assert that the debtors are not entitled to receive a discharge under U.S.C. § 1328(f)
                                                        or
            following deadlines.                      • If § 523(c) applies to your claim and you seek to have it excepted form discharge, you must start a
                                                               judicial proceeding by filing a complaint by the deadline stated above.
                                                     Deadline for all creditors to file a proof of claim (except Filing Deadline: 5/28/19
                                                     governmental units):
                                                     Deadline for governmental units to file a proof of claim: Filing Deadline: 9/16/19


                                                     Proof of claim:

                                                     A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                                     www.uscourts.gov or any bankruptcy clerk's office.

                                                     If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                                     a proof of claim even if your claim is listed in the schedules that the debtor filed.

                                                     Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                                     claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                                     For example, a secured creditor who files a proof of claim may surrender important non−monetary rights,
                                                     including the right to a jury trial.


                                                     Deadline to object to exemptions:                                             Filing Deadline:

                                                     The law permits debtors to keep certain property as exempt. 30 days after the conclusion of the meeting of
                                                     If you believe that the law does not authorize an exemption creditors
                                                     claimed, you may file an objection.
         9. Filing of plan                            The debtor has not filed a plan as of this date. You will be sent separate notice of the deadline for filing objections and the hearing on
                                                      confirmation.

        10. Creditors with a foreign                  If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to extend the deadline in
                                                      this notice. Consult an attorney familiar with United States bankruptcy law if you have any questions about your rights in this case.
            address
        11. Filing a chapter 13                       Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts according to a plan. A plan is
                                                      not effective unless the court confirms it. You may object to confirmation of the plan and appear at the confirmation hearing. A copy of
            bankruptcy case                           the plan, if not enclosed, will be sent to you later, and if the confirmation hearing is not indicated on this notice, you will be sent notice
                                                      of the confirmation hearing. The debtor will remain in possession of the property and may continue to operate the business, if any,
                                                      unless the court orders otherwise.

        12. Exempt property                           The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and distributed to creditors, even if
                                                      the case is converted to chapter 7. Debtors must file a list of property claimed as exempt. You may inspect that list at the bankruptcy
                                                      clerk's office or online at www.pacer.gov. If you believe that the law does not authorize an exemption that debtors claimed, you may
                                                      file an objection by the deadline.

        13. Discharge of debts                        Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                                      However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                                      are made. A discharge means that creditors may never try to collect the debt from the debtors personally
                                                      except as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                                      523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                                      If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f),
                                                      you must file a motion.
        14. Options to Receive Notices Anyone can register for the Electronic Bankruptcy Noticing program at ebn.uscourts.gov or debtors can register
            Served by the Clerk by     for DeBN by filing form EDC 3−321 Debtor's Electronic Noticing Request (DeBN) with the Clerk of Court. Both
                                       options are FREE and allow the Clerk to quickly send you court−issued notices and orders by email.
            Email Instead of by U.S.
            Mail




        Official Form 309I Notice of Chapter 13 Bankruptcy Case                                                                                                                             page 1
